DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment received on 04/04/2022. Claims 1-25 remain pending in this application.
	The claims objections to claims 1 and 14 has been withdrawn in light of the amendments made to these claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-25 are drawn to a device (system) which is within the four statutory categories (i.e. machine).  
Step 2A, Prong 1:
Claim 1 recites:
 “A medical device for assessing risk of patient deterioration in an in-patient hospital environment, comprising: 
a memory storing data identifying a plurality of presentable clinical conditions, an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in-patient hospital environment, a plurality of predictive risk assessment processes associated with the plurality of presentable clinical conditions, and a corresponding plurality of clinical criteria associated with the plurality of predictive risk assessment processes; 
a plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals; 
one or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals; and 
at least one processor coupled to the memory, the plurality of sensing electrodes, and the one or more physiologic sensors, the at least one processor being configured to 
generate ECG data over a predetermined period of time based on the ECG signals, 
generate physiologic data over the predetermined period of time based on the one or more physiologic signals, 
Page 21 of 40receive at least one of medical history and demographic information of the in-hospital patient, select a first clinical condition from the plurality of presentable clinical conditions based on the ECG data, the physiologic data, and the at least one of medical history and demographic information of the in-hospital patient, 
identify a first predictive risk assessment process from the plurality of predictive risk assessment processes, the first predictive risk assessment process being associated with the first clinical condition selected from the plurality of presentable clinical conditions, 
execute the first predictive risk assessment process to generate a first risk estimate of a rapid deterioration of the in-hospital patient within the upcoming time period, 
determine a trajectory of the first clinical condition of the in-hospital patient over an upcoming time period based on at least some of the ECG data and at least some of the physiologic data, the trajectory comprising at least one predictive value in accordance with the first predictive risk assessment process, 
generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period, the notification being generated in response to the first risk estimate of the rapid deterioration of the in-hospital patient being outside a first clinical criterion associated with the first clinical condition, and 
transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period.” 

Claim 1 is specifically directed to the abstract idea (See limitations not underlined above) of certain methods of organizing human activities based on managing personal behavior and interactions between people regarding identifying and executing a predictive risk assessment process to generate a risk estimate, determine a trajectory of the first clinical condition of the patient, generate a notification comprising a likelihood that the patient will require emergency medical intervention and transmit the notification to an emergency responder”. 
Claims 14 and 24 similarly recite steps of claim 1, such as determining a first trajectory of the clinical condition based on the received patient data over a first upcoming time period to produce a first predictive value. Claims 14 and 24 additionally recite determining a second patient assessment based on determining a second trajectory using the second clinical condition received. Claims 14 and 24 recite determining whether the patient is likely to require emergency medical intervention within either first or second time periods based on the first trajectory outside clinical criteria or second trajectory outside clinical criteria. These steps also correspond to certain methods of organizing human activities based on managing personal behavior and interactions between people regarding determining whether the patient is likely to require emergency medical intervention and generate and transfer a notification. 
Claims 2-13, 15-23 and 25 are ultimately dependent from claims 1, 14, 24 and include all the limitations of Claims 1, 14, 24. Therefore, claims 2-13, 15-23 and 25 recite the same abstract idea. Claims 2-13, 15-23 and 25 describe further limitations determining trajectory of risk factors. These are all just further describing the abstract idea recited in claims 1, 14, 24, without adding significantly more.  
Accordingly, claims recite an abstract idea.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a memory”, “a plurality of electrodes”, “one or more physiologic sensors”, and “a processor coupled to memory to identify risk assessment process, determine trajectories based on the received data”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)). 
Claims also recite other additional limitations beyond abstract idea (see underlined in claim 1 above), these limitations – including functions such as receiving/storing data and generating/transmitting data/notification – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining trajectories of risk of a patient by executing identified risk assessment process and received patient data steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
Claims recite “a memory”, “a plurality of electrodes”, “one or more physiologic sensors”, and “a processor coupled to memory to identify risk assessment process, determine trajectories based on the received data” and these devices (external monitoring devices and computer processor) are generic devices as well-known in the healthcare industry and indicated in the Applicant’s specification as well (current specification, par. 4-5-background).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
As discussed above, the additional element of transmitting and receiving information to and from a user device amounts to insignificant extra-solution activity. It is also determined to be well-understood, routine and conventional activity in the field (see MPEP 2106.05(d) II).
Therefore, these elements of the limitations constitute well-understood, routine, conventional activity. Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Therefore, claims 1-25 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0281097 A1 to Thakur, et al. (hereinafter 'Thakur'), and further in view of US 2015/0006088 A11 to Eshelman, et al. (hereinafter 'Eshelman') and US 2012/0095300 A1 to McNair (hereinafter ‘McNair’).
Regarding amended Claim 1, Thakur discloses a medical device for assessing risk of patient deterioration in an in-patient hospital environment (... medical devices, and more particularly, to systems, devices and methods for detecting and monitoring events indicative of worsening of congestive heart failure, [0002]; where a clinician operates within an in-patient hospital environment; ... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac event ..., [0072]), comprising:
A memory storing data identifying (... the clinical indications may be provided by a clinician such as via the user interface 260, or stored in a memory such as an electronic medical record (EMR) system ..., [0085])

A plurality of presentable clinical conditions (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]),
A plurality of predictive risk assessment processes associated with the plurality of presentable clinical conditions (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9), and
A corresponding plurality of clinical criteria associated with the plurality of predictive risk assessment processes (... the system may use at least the first signal metric to generate a primary detection indication, and use at least the second signal metric and the risk indication to generate a secondary detection indication ... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4);
A plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals (... one or more electrodes such as on the lead system 108, or one or more implantable, wearable, or other ambulatory physiological sensors, to sense the physiological signal{s) ... the physiological signals sensed by the sensor circuits 210 may include electrocardiograph (ECG) ..., [0053]; where a clinician operates within an in-patient hospital environment, [0072]); 
One or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals (... the system may comprise sensor circuits, a signal processor circuit, a risk stratifier circuit coupled to the signal processor circuit, and an output circuit. The sensor circuits may include sense amplifier circuits to sense first, second, and third physiological signals ..., [0019]; where a clinician operates within an in-patient hospital environment, [0072]); and
At least one processor coupled to the memory, the plurality of sensing electrodes, and the one or more physiologic sensors, the at least one processor being configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract; machine or computer-implemented ... examples of these tangible computer-readable media may include ... hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs) ..., [0112])
Generate ECG data over a predetermined period of time based on the ECG signals (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]),
Generate physiologic data over the predetermined period of time based on the one or more physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R- wave in an ECG signal) ..., [0057]), 
Receive at least one of medical history and demographic information of the in-hospital patient (... transmitting real-time physiologic data acquired by and stored in the AMD 110, extracting patient history data such as data indicative of occurrences of arrhythmias, occurrences of decompensation, and therapy deliveries recorded in the AMD 110 ..., [0050]; where a clinician operates within an in- patient hospital environment, [0072]; ... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]),
Select a first clinical condition from the plurality of presentable clinical conditions based on the ECG data (calculations and determinations based on sensed and recorded ECG signals, [0057], [0089]), the physiologic data (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the at least one of medical history and demographic information of the in-hospital patient (... detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition, [0015]; calculations and determinations based on sensed and recorded ECG signals, [0057], [0089]; where a clinician operates within an in- patient hospital environment, [0072]; ... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]),

Identify a first predictive risk assessment process from the plurality of predictive risk assessment processes, the first predictive risk assessment process being associated with the first clinical condition selected from the plurality of presentable clinical conditions (where a risk stratifier circuit comprises a primary risk generator and a secondary risk generator, Fig. 4; note within FIG. 9 of the Thakur reference, the disclosed steps include generating a primary risk indication for a first signal metric (X1(R)), then adjusting a cardiac risk indication using patient clinical conditions, FIG. 9; ... using transthoracic impedance or other sensor signals to detect a disease or a disease condition. For example, fluid accumulation in the lungs decreases the transthoracic impedance due to the lower resistivity of the fluid than air in the lungs, [0005]; detection of worsening cardiac conditions may be based on a detected change of a sensor signal (such as a thoracic impedance signal) from a reference signal. An ideal detector of worsening cardiac conditions, such as a WHF event ..., [0006] and “The risk stratifier circuit 230 may produce a risk indication (R) indicating a risk of the patient developing a future worsening cardiac event. The risk indication may have categorical values indicating risk degrees such as “high”, “medium”, or “low” risks, or alternatively numerical risk scores within a specified range. The risk scores may have discrete values (e.g., integers from 0 through 5) or continuous values (e.g., real numbers between 0 and 1), where a larger risk score indicates a higher risk.” [0058]),
Execute the first predictive risk assessment process to generate a first risk estimate of a rapid deterioration of the in-hospital patient within the upcoming time period (where a risk stratifier circuit comprises a primary risk generator and a secondary risk generator, Fig. 4; note within FIG. 9 of the Thakur reference, the disclosed steps include generating a primary risk indication for a first signal metric (X1(R)), then adjusting a cardiac risk indication using patient clinical conditions, FIG. 9; ... the FPR may be represented as a frequency of false position detections of WHF events per patient within a specified time period (e.g., a year) ..., [0006] ... a risk stratifier circuit configured to produce a risk indication indicating a risk of the patient developing a future worsening cardiac event ..., [0009]; an impedance and acquisition and analysis session may last for approximately 2-8 hours, [0057]; where a clinician operates within an in-patient hospital environment, [0072]),
Determine a trajectory of the first clinical condition of the in-hospital patient over an upcoming time period based on at least some of the ECG data and at least some of the physiologic data, the trajectory comprising at least one predictive value in accordance with the first predictive risk assessment process (The risk stratifier circuit 230 may produce a risk indication (R) indicating a risk of the patient developing a future worsening cardiac event. The risk indication may have categorical values indicating risk degrees such as “high”, “medium”, or “low” risks, or alternatively numerical risk scores within a specified range. The risk scores may have discrete values (e.g., integers from 0 through 5) or continuous values (e.g., real numbers between 0 and 1), where a larger risk score indicates a higher risk.” [0058]),
Generate a notification being generated in response to the first risk estimate of the rapid deterioration of the in-hospital patient being outside a first clinical criterion associated with the first clinical condition (generating an alert for the detected worsening physiological/cardiac event, FIG. 6, [0010]; where an alert is generated when a larger risk score indicates a higher risk, and a higher risk occurs outside of the lower categorical values that are defined by discrete values, such as integers; a risk indication having categorical values indicating risk degrees, including “high,” “medium,” or “low” risks, or numerical risk scores within a specified range, where a larger risk score indicates a higher risk, [0058]).

Thakur does not explicitly disclose “... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in- patient hospital environment; generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period; ... and transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period”.
Eshelman discloses a system to predict physiologic and clinical status changes of a patient (Abstract), comprising: .... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in [an] in- patient hospital environment (distinguishing between different data types, including between admission and transfer data; ... the patient data for a patient includes one or more of physiological data, admission, discharge and transfer data (ADT) data ... ADT data is typically generated when a patient is admitted to and/or discharged from a medical institution and/or transferred between patient care environments, such as the ICU and/or general ward, or a medial institution ..., [0030]; displaying patient data to clinicians, [0031]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system to predict physiologic and clinical status changes of a patient, including patient data obtained and collected at admission to an in-patient hospital environment or during transfer between departments, as previously disclosed by Eshelman, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, since a process and occurrence of patient deterioration can be a gradual process, that occurs over a period of time, and obtaining patient data at discrete points during a hospital stay, including at admission and during transfer between departments, can provide a clearer picture and data profile of patient deterioration during an in-patient hospital stay.

McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), comprising: ... generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within [an] upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; implementing a patient deterioration early- warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank ora multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), the notification being generated in response to [a] first risk estimate of the rapid deterioration of the in-hospital patient being outside a first clinical criterion associated with [a] first clinical condition (where a criterion can be a patient score which alerts an on-site staff if there is an emergent condition that requires their attention; where a first risk estimate of the rapid deterioration of the in-hospital patient can be the disclosed predicted probability of acute deterioration value, [0081]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; PPOD used as a remote monitoring service, a remote web- based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the a system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health (McNair, [0015]).
Regarding the amended Claim 2, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses wherein the upcoming time period comprises at least one of within less than 1 hour, within 1-2 hours, within 2-4 hours (an impedance acquisition and analysis session lasts for approximately 2-8 hours, [0057]), within 4-6 hours ([0057]), within 6-8 hours ([0057]), within 8-12 hours ([0057]), or within 12-24 hours (daily measurement of a signal metric over a specified number of days; a plurality of measurements obtained within a day, [0057]).

Regarding Claim 3, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, but neither Thakur nor Eshelman explicitly discloses wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT).
McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), wherein the at least one emergency responder comprises at least one of an in- hospital medical emergency team (MET) (... providing an emergency ‘alert’ notification via email or SMS text message or by other means, to the attending physician and to Rapid Response Team staff ..., [0035], [0072]), a medical emergency response team (MERT) ([0035], [0072]), and an in-hospital rapid response team (RRT) (RRT, [0035-0037]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, such as from an emergency responder team, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health by a rapid response team staff (McNair, [0015], [0035]).

Regarding the amended Claim 4, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur discloses the at least one processor being further configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract):
Generate ... ECG data from ECG signals acquired (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]) ... the first predictive risk assessment process (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9);
Generate ... physiologic data from one or more physiologic signals acquired ... (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]); 
Determine an updated trajectory of the first clinical condition of the in-hospital patient at least in part by analyzing the first clinical condition (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]), the first risk estimate of the rapid deterioration of the in-hospital patient (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9), and the ... ECG data (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R- wave in an ECG signal) ..., [0057]) and ... physiologic data (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]); and
Generate an updated notification in response to the generated trajectory of the first clinical condition of the in-hospital patient indicating an updated risk of rapid deterioration of the first clinical condition of the in-hospital patient (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]; ... a signal metric trend may include multiple measurement of the signal metric during a specified period of time ... the signal metric trend may include a daily trend including daily measurement of a signal metric over a specified number of days, [0090]; transforming and comparing first and second signal metrics for detecting and predicting a worsening cardiac event, [0100)).

However, Thakur does not explicitly disclose “... generate updated ECG data from ECG signals acquired subsequent to execution of the first risk assessment process; generate updated physiologic data from one or more physiologic signals acquired subsequent to execution of the first risk assessment process; ... and the updated ECG data and updated physiologic data “..
McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), ... further configured to: ... generate updated ECG data from ECG signals acquired (... a greater-than-normal increase in HR (a disproportionately large decrease in mean interbeat interval (IBI) in milliseconds) ..., [0040]; detecting, recording and updating data associated with electrocardiogram R-to-R interval data, [0043]; determining probit-transformed pre- and post- challenge interbeat interval (IBI) difference and pre- and post-challenge SBP difference values, [0046]) subsequent to execution of [a] first predictive risk assessment process (achieving superior predictive accuracy and statistical discrimination; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]); generate updated physiologic data from one or more physiologic signals acquired subsequent to execution of the first risk assessment process (where blood pressure data can be a physiologic data; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]); ... and the updated ECG data (determining probit-transformed pre- and post- challenge interbeat interval (IBI) difference and pre- and post-challenge SBP difference values, [0040], [0043], [0046]) and updated physiologic data (where blood pressure data can be a physiologic data; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046)]) ....
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, where determining such a likelihood includes generating updated ECG data from ECG signals, and updated physiologic data from physiologic signals, acquired subsequent to execution of a first risk assessment process, as previously disclosed by MecNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health by a rapid response team staff (McNair, [0015], [0035]).

Regarding Claim 5, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur discloses the at least one processor being further configured to receive (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) an initial patient assessment and identify the first clinical condition based on the initial patient assessment (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]).

Regarding Claim 6, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses wherein the plurality of presentable clinical conditions comprises one or more of a heart failure condition (a worsening heart failure event, Abstract), a post syncope condition, a post myocardial infarction condition, and a breathing disorder condition (... a patient who breathes rapidly (high respiratory rate) and shallowly (low tidal volume) tends to have a high RSBI; diseases and disorders associated with breathing disorders, [0080]).

Regarding Claim 7, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses the at least one processor being configured (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) to automatically identify the first clinical condition (... improve the medical technology of automated monitoring of patient with worsening heart failure (WHF) ..., [0032]) based on an initial patient assessment of the ECG data (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events. ..., [0008]; electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic data (where blood pressure data can be a physiologic data; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]), and the at least one of medical history (... extracting patient history data such as data indicative of occurrences of arrhythmias, occurrences of decompensation, and therapy deliveries recorded in the AMD ..., [0050], [0085]) and demographic information of the in-hospital patient (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics ..., [0085]).

Regarding the amended Claim 8, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses wherein the ECG data (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]; electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic data (where blood pressure data can be a physiologic data; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]), and the at least one of medical history and demographic information of the in-hospital patient (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics ..., [0050], [0085]) comprises a plurality of patient parameters that are input to the first predictive risk assessment process associated with the first clinical condition of the in-hospital patient (... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac events ..., [0072]). 
Regarding the amended Claim 9, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 8, and Thakur discloses the at least one processor being further configured to execute (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) the first predictive risk assessment process (achieving superior predictive accuracy and statistical discrimination; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]) by: 
Identifying one or more associations between the first clinical condition and one or more patient parameters of the plurality of patient parameters (... analyzing data associated with patient health conditions such as progression of heart failure, [0050]; using physical activity intensity levels measured from a physical activity signal, such as using an ambulatory accelerometer associated with the patient, which are utilized for generating a cardiac risk, [0091]); and 
Analyzing the one or more patient parameters of the plurality of patient parameters to generate the first risk estimate of the rapid deterioration of the in-hospital patient (... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]). 
Regarding Claim 10, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 8, and Thakur further discloses wherein the plurality of patient parameters comprises one or more of patient ECG metrics (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]; electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), patient lung fluid level parameters (thoracic impedance magnitude indicating thoracic fluid accumulation, [0080], [0105]), patient heart rate parameters (heart rate, heart rate variability, [0048], [0105]), patient heart rate variability parameters (heart rate variability, [0048]), parameters of one or more arrhythmias experienced by the in-hospital patient ([0048], [0050]), patient cardio-vibrational parameters, patient respiratory rate parameters ([0055]), patient pulse oxygen parameters ([0048], [0053], [0089]), patient motion parameters, patient pallor parameters, and patient neurological condition parameters.

Regarding the amended Claim 11, Thakur, Eshelman and McNair, in combination, disclose the device of claim 1, and Thakur discloses the at least one processor being further configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract): 
Re-execute the first predictive risk assessment process according to a schedule (re-execution according to a programmed schedule; ... an impedance acquisition and analysis session may start between approximately 5 a.m. and 9 a.m. in the morning, and lasts for approximately 2-8 hours ... the impedance acquisition and analysis session may be programmed to exclude certain time periods, such as night time, or when the patient is asleep ..., [0057]); and 
Decrease a span of time between scheduled re-executions of the first predictive risk assessment process (decrease of a span of time by programming the impedance acquisition to exclude certain time periods; ... an impedance acquisition and analysis session may start between approximately 5 a.m. and 9 a.m. in the morning, and lasts for approximately 2-8 hours ... the impedance acquisition and analysis session may be programmed to exclude certain time periods, such as night time, or when the patient is asleep ..., [0057]) in response to the first risk estimate being outside the first clinical criterion and thereby indicating an increased risk of rapid deterioration of the in-hospital patient (... the patient clinical indications may have time-varying effect on the patient risk of developing a future disease ... the indication-based risk adjuster 440 may produce time-varying weight factors decaying with time elapsed from a historical medical event, and apply the time-varying weight factors to at least one of the primary or secondary risk indications R1 or R2 ... the indication-based risk adjuster 440 may be configured to maintain elevated risks of R1 or R2 above a baseline risk score within a specified timeframe following a historical medical event, and resume to the baseline risk score beyond the specified timeframe ..., [0086]).

Regarding the amended Claim 12, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur further discloses wherein the first risk estimate of the rapid deterioration of the in- hospital patient comprises one or more of a continuous decline in patient health spanning the upcoming time period and a steep decline in patient health falling within the upcoming time period (where different degrees of risks of developing a future worsening heart failure can include a continuous decline in patient health or a steep decline in patient health, [0007]; a varying risk indication (R) which indicates a risk of a patient developing a future worsening cardiac event; ... the risk indication may have categorical values indicating risk degrees such as “high,” “medium,” or “low” risks, or alternatively numerical risk scores within a specified range. The risk scores may have discrete values (e.g., integers from 0 through 5) or continuous values (e.g., real numbers between 0 and 1), where a larger risk score indicates a higher risk, [0058]).

Regarding Claim 13, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 1, and Thakur discloses wherein the medical device is ambulatory ([0005]), wearable ([0005]) and further comprises a housing (implantable device housing, [0091]) comprising the at least one processor (a system comprising signal processors, Abstract).

Regarding the amended Claim 14, Thakur discloses a medical device for assessing risk of patient deterioration in an in-patient hospital environment (... medical devices, and more particularly, to systems, devices and methods for detecting and monitoring events indicative of worsening of congestive heart failure, [0002]; where a clinician operates within an in-patient hospital environment; ... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac event ..., [0072]), comprising: 
A memory storing data identifying (... the clinical indications may be provided by a clinician such as via the user interface 260, or stored in a memory such as an electronic medical record (EMR) system ..., [0085]) A plurality of presentable clinical conditions (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]), ... A plurality of predictive  risk assessment processes associated with the plurality of presentable clinical conditions (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9), and A corresponding plurality of clinical criteria associated with the plurality of predictive  risk assessment processes (... the system may use at least the first signal metric to generate a primary detection indication, and use at least the second signal metric and the risk indication to generate a secondary detection indication ... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4);
A plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals (... one or more electrodes such as on the lead system 108, or one or more implantable, wearable, or other ambulatory physiological sensors, to sense the physiological signal{s) ... the physiological signals sensed by the sensor circuits 210 may include electrocardiograph (ECG) ..., [0053]; where a clinician operates within an in-patient hospital environment, [0072]);
One or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals (... the system may comprise sensor circuits, a signal processor circuit, a risk stratifier circuit coupled to the signal processor circuit, and an output circuit. The sensor circuits may include sense amplifier circuits to sense first, second, and third physiological signals ..., [0019]; where a clinician operates within an in-patient hospital environment, [0072]); and
At least one processor coupled to the memory, the plurality of sensing electrodes, and the one or more physiologic sensors, the at least one processor being configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract; machine or computer-implemented ... examples of these tangible computer-readable media may include ... hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs) ..., [0112])
At least one of automatically determine and receive initial patient assessment data identifying a first clinical condition of the in-hospital patient from the plurality of presentable clinical conditions (... improve the medical technology of automated monitoring of patient with worsening heart failure (WHF) ..., [0032]),
Execute a first predictive risk assessment process associated with the first clinical condition (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9) at predetermined intervals of time based on ECG data generated from the ECG signals (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the one or more physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the initial patient assessment data to generate a first plurality of risk estimates of the first clinical condition of the in-hospital patient (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]),

determine a first trajectory of the first clinical condition of the in-hospital patient over a first upcoming time period (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]) based on all or a portion of the ECG signals (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the one or more physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the initial patient assessment data, the first trajectory comprising at least one first predictive value in accordance with the first predictive risk assessment process (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008] and The risk stratifier circuit 230 may produce a risk indication (R) indicating a risk of the patient developing a future worsening cardiac event. The risk indication may have categorical values indicating risk degrees such as “high”, “medium”, or “low” risks, or alternatively numerical risk scores within a specified range. The risk scores may have discrete values (e.g., integers from 0 through 5) or continuous values (e.g., real numbers between 0 and 1), where a larger risk score indicates a higher risk…[0058]),
At least one of automatically determine and receive second patient assessment data identifying a second clinical condition of the plurality of presentable clinical conditions different from the first clinical condition of the in-hospital patient (an indication-based risk adjuster 440 may adjust the cardiac risk indications R1 or R2 according to clinical indications that can include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, [0085]; ... the worsening cardiac event may include events indicative of progression of cardiac condition, such as a WHF event or a HF decompensation event ..., [0088]),
Execute a second predictive risk assessment process associated with the second clinical condition of the in-hospital patient at other predetermined intervals of time (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9; an indication- based risk adjuster 440 may adjust the cardiac risk indications R1 or R2 according to clinical indications that can include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, [0085]; ... the worsening cardiac event may include events indicative of progression of cardiac condition, such as a WHF event or a HF decompensation event ..., [0088]) based on the ECG signal (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the one or more physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the second patient assessment data to generate a second plurality of risk estimates of the second clinical condition of the in-hospital patient (... the system may use at least the first signal metric to generate a primary detection indication, and use at least the second signal metric and the risk indication to generate a secondary detection indication. The risk indication may be used to modulate the second signal metric. A detector circuit may detect the worsening cardiac event using the primary and second detection indications, Abstract; an indication-based risk adjuster 440 may adjust the cardiac risk indications R1 or R2 according to clinical indications that can include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, [0085]; ... the worsening cardiac event may include events indicative of progression of cardiac condition, such as a WHF event or a HF decompensation event ..., [0088]), 
determine a second trajectory of the second clinical condition of the in-hospital patient over a second upcoming time period based on all or a portion of the ECG signals, the one or more physiologic signals, or the second patient assessment data, the second trajectory comprising at least one second predictive value in accordance with the second predictive risk assessment process (a system for detecting a worsening cardiac event in a patient is disclosed. The system may comprise sensor circuits including sense amplifier circuits to sense a first physiological signal and a second physiological signal, a signal processor circuit configured to generate a first signal metric from the first physiological signal and a second signal metric from the second physiological signal, a risk stratifier circuit configured to produce a risk indication indicating a risk of the patient developing a future worsening cardiac event, and a detector circuit coupled to the signal processor circuit and the risk stratifier circuit. The detector circuit may be configured to generate a primary detection indication using at least the first signal metric and a secondary detection indication using at least the second signal metric and the risk indication, and to detect the worsening cardiac event using the primary and secondary detection indications…[0009], the detector circuit that may detect the worsening cardiac event using a decision tree including the primary and secondary detection indications. The secondary detection indication may be generated based on a sub-decision tree included in the decision tree. The sub-decision tree may include the risk indication and a detection based on at least the second signal metric…[0012],

Change from the first trajectory to the second trajectory of the second clinical condition of the in-hospital patient (transform/change the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]; an indication-based risk adjuster 440 may adjust the cardiac risk indications R1 or R2 according to clinical indications that can include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, [0085]; ... the worsening cardiac event may include events indicative of progression of cardiac condition, such as a WHF event or a HF decompensation event ..., [0088]; ... a signal metric trend may include multiple measurement of the signal metric during a specified period of time ... the signal metric trend may include a daily trend including daily measurement of a signal metric over a specified number of days, [0090]),

Thakur does not explicitly disclose ... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in- patient hospital environment, ... determine whether the in-hospital patient is likely to require emergency medical intervention within the first upcoming time period or the second upcoming time period based on one of (a) the first trajectory being outside clinical criteria associated with the first clinical condition and (b) the second trajectory being outside clinical criteria associated with the second clinical condition, and if the in-hospital patient is likely to require emergency medical intervention generate a notification indicating a likelihood that the in-hospital patient will require emergency medical intervention within the first upcoming time period or the second upcoming time period, and transmit the notification to at least one emergency responder.
Eshelman discloses a system to predict physiologic and clinical status changes of a patient (Abstract), comprising: .... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in [an] in- patient hospital environment (distinguishing between different data types, including between admission and transfer data; ... the patient data for a patient includes one or more of physiological data, admission, discharge and transfer data (ADT) data ... ADT data is typically generated when a patient is admitted to and/or discharged from a medical institution and/or transferred between patient care environments, such as the ICU and/or general ward, or a medial institution ..., [0030]; displaying patient data to clinicians, [0031]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system to predict physiologic and clinical status changes of a patient, including patient data obtained and collected at admission to an in-patient hospital environment or during transfer between departments, as previously disclosed by Eshelman, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, since a process and occurrence of patient deterioration can be a gradual process, that occurs over a period of time, and obtaining patient data at discrete points during a hospital stay, including at admission and during transfer between departments, can provide a clearer picture and data profile of patient deterioration during an in-patient hospital stay.
McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), comprising: ... determine whether the in-hospital patient is likely to require emergency medical intervention within the upcoming time period based on one of [a] first trajectory and [a] second trajectory (where a predicted probability of acute deterioration value could constitute a first trajectory, for example, [0081]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi- institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and if the in-hospital patient is likely to require emergency medical intervention generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within [an] upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and transmit the notification to at least one emergency responder within the in-patient hospital environment indicating that the in-hospital patient will require emergency medical intervention within the upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi- institution central data hub and be used to monitor for large scale trends in health problems ..., [0081)).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the a system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health (McNair, [0015]).

Regarding Claim 15, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, but neither Thakur nor Eshelman explicitly discloses wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT).
McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), wherein the at least one emergency responder comprises at least one of an in- hospital medical emergency team (MET) (... providing an emergency ‘alert’ notification via email or SMS text message or by other means, to the attending physician and to Rapid Response Team staff ..., [0035], [0072]), a medical emergency response team (MERT) ([0035], [0072]), and an in-hospital rapid response team (RRT) (RRT, [0035-0037]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, such as from an emergency responder team, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health by a rapid response team staff (McNair, [0015], [0035]).

Regarding the amended Claim 16, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, and Thakur discloses the at least one processor being further configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract; machine or computer-implemented ... examples of these tangible computer-readable media may include ... hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs) ..., [0112]) set a flag stored in the memory that indicates the in-hospital patient is likely to require emergency medical intervention within the first upcoming time period or the second time period (composite detection indication (CDI) presented via an alert circuit for producing an alert in response to the CDI satisfying a specified condition. The alert may include, and may be stored in, an audio or other human-perceptible media format; the stored and presented information may include risk indications, [0072], [0094)).

Regarding the amended Claim 17, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, and Thakur further discloses the at least one processor being configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) determine the first trajectory of the first clinical condition of the in-hospital patient based on the first plurality of risk estimates of the first clinical condition of the in- hospital patient (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]; patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]).

Regarding the amended Claim 18, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, and Thakur further discloses wherein the ECG signals (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the one or more physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and at least one of medical history and demographic information of the in- hospital patient (where a clinician operates within an in-patient hospital environment, [0072]; ... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]) comprises a plurality of patient parameters that are input to the first predictive risk assessment process associated with the first clinical condition of the in-hospital patient (... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac events ..., [0072]).

Regarding the amended Claim 19, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 18, and Thakur discloses the at least one processor being further configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract) execute the first predictive risk assessment process (achieving superior predictive accuracy and statistical discrimination; implementing a repeated challenge to the body’s autonomic nervous system and collecting heart rate and blood pressure data before and after each such challenge; generating a predicted probability of acute deterioration (PPOD) from heart rate and blood pressure data before and after each challenge to the body’s autonomic nervous system, [0046]) by:
Identifying one or more associations between the first clinical condition and one or more patient parameters of the plurality of patient parameters (... analyzing data associated with patient health conditions such as progression of heart failure, [0050]; using physical activity intensity levels measured from a physical activity signal, such as using an ambulatory accelerometer associated with the patient, which are utilized for generating a cardiac risk, [0091]); and
Analyzing the one or more patient parameters of the plurality of patient parameters to generate a first risk estimate of the first plurality of risk estimates of the first clinical condition of the in-hospital patient (... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]).

Regarding the amended Claim 20, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 19, and Thakur further discloses wherein the first predictive risk assessment process is configured to analyze the one or more patient parameters of the plurality of patient parameters at least in part by applying distinct weights to respective patient parameters of the one or more patient parameters (... the indication-based risk adjuster 440 may produce time-varying weight factors decaying with time elapsed from a historical medical event, and apply the time-varying weight factors to at least one of the primary or secondary risk indications R1 or R2. The time-varying weight factor may follow a linear, exponential, or other nonlinear decay function of the time elapsed from a historical medical event ..., [0086]).

Regarding Claim 21, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 19, and Thakur further discloses wherein the plurality of patient parameters comprises one or more of patient ECG metrics (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]; electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), patient lung fluid level parameters (thoracic impedance magnitude indicating thoracic fluid accumulation, [0080], [0105]), patient heart rate parameters (heart rate, heart rate variability, [0048], [0105]), patient heart rate variability parameters (heart rate variability, [0048]), parameters of one or more arrhythmias experienced by the in-hospital patient ([0048], [0050]), patient cardio-vibrational parameters, patient respiratory rate parameters ([0055]), patient pulse oxygen parameters ([0048], [0053], [0089]), patient motion parameters, patient pallor parameters, and patient neurological condition parameters.

Regarding Claim 22, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, and Thakur further discloses wherein the plurality of presentable clinical conditions comprises one or more of a heart failure condition (a worsening heart failure event, Abstract), a post syncope condition, a post myocardial infarction condition, and a breathing disorder condition (... a patient who breathes rapidly (high respiratory rate) and shallowly (low tidal volume) tends to have a high RSBI; diseases and disorders associated with breathing disorders, [0080]).

Regarding the amended Claim 23, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 14, and Thakur further discloses wherein the upcoming time period comprises at least one of within less than 1 hour, within 1-2 hours, within 2-4 hours (an impedance acquisition and analysis session lasts for approximately 2-8 hours, [0057]), within 4-6 hours ([0057]), within 6-8 hours ([0057]), within 8-12 hours ([0057]), or within 12-24 hours (daily measurement of a signal metric over a specified number of days; a plurality of measurements obtained within a day, [0057]).

Regarding the amended Claim 24, Thakur discloses a medical device for assessing risk of patient deterioration in an in-patient hospital environment (... medical devices, and more particularly, to systems, devices and methods for detecting and monitoring events indicative of worsening of congestive heart failure, [0002]; where a clinician operates within an in-patient hospital environment; ... the input device may enable a system user (such as a clinician) to program the parameters used for sensing the physiological signals, assessing risk indications, and detecting worsening cardiac event ..., [0072]), comprising:
A memory storing data identifying (... the clinical indications may be provided by a clinician such as via the user interface 260, or stored in a memory such as an electronic medical record (EMR) system ..., [0085])
A plurality of presentable clinical conditions (... the clinical indications may include patient medical history such as historical cardiac events, heart failure comorbidities or other concomitant disease states, exacerbation of recent chronic disease, a previous medical procedure, a clinical lab test result, patient medication intake or other treatment undertaken, patient physical assessment, or patient demographics such as age, gender, race, or ethnicity ..., [0085]), ...
A plurality of predictive risk assessment processes associated with the plurality of presentable clinical conditions (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9), and
A corresponding plurality of clinical criteria associated with the plurality of predictive risk assessment processes (... the system may use at least the first signal metric to generate a primary detection indication, and use at least the second signal metric and the risk indication to generate a secondary detection indication ... a detector circuit may detect the worsening cardiac event using the primary and secondary detection indications, Abstract; risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4); and
At least one processor operably coupled to the memory, the at least one processor being configured to (... sensor circuits to sense physiological signals and signal processors to generate from the physiological signals first and second signal metrics ..., Abstract; machine or computer-implemented ... examples of these tangible computer-readable media may include ... hard disks, removable magnetic disks, removable optical disks (e.g., compact disks and digital video disks), magnetic cassettes, memory cards or sticks, random access memories (RAMs), read only memories (ROMs) ..., [0112]) 
At least one of automatically determine and receive initial patient assessment data identifying a first clinical condition of an in-hospital patient from the plurality of presentable clinical conditions (... improve the medical technology of automated monitoring of patient with worsening heart failure (WHF) ..., [0032]),
Receive electrocardiogram (ECG) signals for the in-hospital patient (... one or more electrodes such as on the lead system 108, or one or more implantable, wearable, or other ambulatory physiological sensors, to sense the physiological signal(s) ... the physiological signals sensed by the sensor circuits 210 may include electrocardiograph (ECG) ..., [0053]; where a clinician operates within an in-patient hospital environment, [0072]),
Receive physiologic signals distinct from the ECG signals for the in-hospital patient (... the system may comprise sensor circuits, a signal processor circuit, a risk stratifier circuit coupled to the signal processor circuit, and an output circuit. The sensor circuits may include sense amplifier circuits to sense first, second, and third physiological signals ..., [0019]; where a clinician operates within an in- patient hospital environment, [0072]),
Execute a first predictive risk assessment process associated with the first clinical condition at predetermined intervals of time (risk stratifier circuit to produce a cardiac risk indication, Abstract; where the risk stratifier circuit comprises a primary risk generator and a secondary risk generator, FIG. 4; ... taking measurements of a primary risk indication for a first signal metric (X1(R)), a second signal metric (X2(R)) and a third signal metric (X3(R)), FIG. 9) based on the ECG signals (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), and the initial patient assessment data to generate a first plurality of risk estimates of the first clinical condition of the in-hospital patient (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]),
Determine a first trajectory of the first clinical condition of the in-hospital patient over a first upcoming time period (transform the first and second signal metric trends; generate a composite signal trend, FIG. 8; ... the detector circuit that may generate a composite signal trend using a combination of the first signal metric and the second signal metric modulated by the risk indication, and detect the worsening cardiac event in response to the composite signal trend satisfying a specified condition ..., [0015]) based on all or a portion of the ECG signals (electrocardiograph (ECG) physiological signals sensed by the sensor circuits 210, [0053]; ... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R-wave in an ECG signal) ..., [0057]), the physiologic signals (... a thoracic impedance trend may be generated using portions of the received impedance signal during identical phases of a cardiac cycle such as within a certain time window relative to R- wave in an ECG signal) ..., [0057]), and the initial patient assessment data (patent risk assessment based upon initial first, second and third signal metrics, Abstract, FIG. 9; ... detecting worsening cardiac events such as WHF events that based at least on identified patient risk of developing future WHF events ..., [0008]), the first upcoming time period comprising at least one of at least one of within less than 1 hour, within 1-2 hours, within 2-4 hours (an impedance acquisition and analysis session lasts for approximately 2-8 hours, [0057]), within 4-6 hours ([0057]), within 6-8 hours ([0057]), within 8-12 hours ({[0057]), or within 12-24 hours (daily measurement of a signal metric over a specified number of days; a plurality of measurements obtained within a day, [0057]),

Thakur does not explicitly disclose ... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in the in- patient hospital environment, ... determine whether the in-hospital patient is likely to require emergency medical intervention within the first upcoming time period or the second upcoming time period based on one of (a) the first trajectory being outside clinical criteria associated with the first clinical condition and (b) the second trajectory being outside clinical criteria associated with the second clinical condition, generate a notification comprising a likelihood that the in- hospital patient will require emergency medical intervention within the upcoming time period, and transmit the notification to at least one emergency responder.
Thakur does not explicitly disclose: at least one of automatically determine and receive second patient assessment data identifying a second clinical condition of the plurality of presentable clinical conditions different from the first clinical condition of the in-hospital patient, 
execute a second predictive risk assessment process associated with the second clinical condition of the in-hospital patient at other predetermined intervals of time based on the ECG signals, the physiologic signals, and the second patient assessment data to generate a second plurality of risk estimates of the second clinical condition of the in-hospital patient, 
determine a second trajectory of the second clinical condition of the in-hospital patient over a second upcoming time period based on all or a portion of the ECG signals, the physiologic signals, or the second patient assessment data, the second trajectory comprising at least one predictive value in accordance with the second predictive risk assessment process. 

Eshelman discloses a system to predict physiologic and clinical status changes of a patient (Abstract), comprising: .... an indication, for each presentable clinical condition of the plurality of presentable clinical conditions, of whether the presentable clinical condition was presented at admission to the in-patient hospital environment or during transfer between departments in [an] in- patient hospital environment (distinguishing between different data types, including between admission and transfer data; ... the patient data for a patient includes one or more of physiological data, admission, discharge and transfer data (ADT) data ... ADT data is typically generated when a patient is admitted to and/or discharged from a medical institution and/or transferred between patient care environments, such as the ICU and/or general ward, or a medial institution ..., [0030]; displaying patient data to clinicians, [0031]).
Eshelman discloses “A VIX value for stability of a physiological condition is calculated by providing values for predictive variables to a selected VIX model that generates the VIX value based on the predictive variables. The predictive variables are one or more of physiological parameters, features extracted from the static data, such as ethnicity, and the like relevant to determining the stability of the physiological condition. Suitably, the VIX model is selected from a plurality of VIX models in a VIX model database 44 based on the physiological condition and/or the availability of data. For example, a first VIX model is selected for stability of a first physiological condition and a second VIX model is selected for stability of a second physiological condition. As another example, a first VIX model is selected when measurements for noninvasive SBP and HR are available and a second VIX model is selected when invasive SBP and HR are available. Further, the VIX values produced by the models typically range between 0 and 1, where the closer the value is to 1, the more likely the patient is to be unstable. The VIX models can be developed using any predictive model methodology, such as logistic regression, multinomial logistic regression, linear regression and support vector machine learning.” [0036].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system to predict physiologic and clinical status changes of a patient, including patient data obtained and collected at admission to an in-patient hospital environment or during transfer between departments, as previously disclosed by Eshelman, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, since a process and occurrence of patient deterioration can be a gradual process, that occurs over a period of time, and obtaining patient data at discrete points during a hospital stay, including at admission and during transfer between departments, can provide a clearer picture and data profile of patient deterioration during an in-patient hospital stay.

McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), comprising: ... generate a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention within [an] upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; implementing a patient deterioration early- warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and if the in-hospital patient is likely to require emergency medical intervention generate a notification indicating a likelihood that the in-hospital patient will require emergency medical intervention within the upcoming time period (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; implementing a patient deterioration early-warning system for determining a patient’s need to be transferred to the ICU by providing an emergency ‘alert’ notification via email or SMS text message to the attending physician and to Rapid Response Team staff ... however, many existing RRT- and EWS-type systems are point-estimate predictions at a point in time and do not convey longitudinal trend information ..., [0035]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]), and transmit the notification to at least one emergency responder (... the PPOD score is displayed for clinicians, to ensure that timely and effective measures may be taken to mitigate the patient’s chances of acute deterioration, [0015]; PPOD used as a remote monitoring service, a remote web-based health service provider can monitor the score of several patients and alert an on-site staff if there is an emergent condition meriting their attention ... the predicted probability of acute deterioration values may be fed to a cloud-based healthbank or a multi-institution central data hub and be used to monitor for large scale trends in health problems ..., [0081]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the a system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health (McNair, [0015]).

Regarding Claim 25, Thakur, Eshelman and McNair, in combination, disclose the medical device of claim 24, but neither Thakur nor Eshelman explicitly discloses wherein the at least one emergency responder comprises at least one of an in-hospital medical emergency team (MET), a medical emergency response team (MERT), and an in-hospital rapid response team (RRT).
McNair discloses a system for predicting a probability of acute deterioration for a specific patient (Abstract), wherein the at least one emergency responder comprises at least one of an in- hospital medical emergency team (MET) (... providing an emergency ‘alert’ notification via email or SMS text message or by other means, to the attending physician and to Rapid Response Team staff ..., [0035], [0072]), a medical emergency response team (MERT) ([0035], [0072]), and an in-hospital rapid response team (RRT) (RRT, [0035-0037]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have readily incorporated the system for predicting a probability of acute deterioration for a specific patient, including generating a notification comprising a likelihood that the in-hospital patient will require emergency medical intervention, such as from an emergency responder team, as previously disclosed by McNair, within the medical device for assessing risk of patient deterioration in an in-patient hospital environment, as previously disclosed by Thakur, in order to ensure that timely and effective measures are taken by a clinical professional for mitigating the patient’s probability of acute deterioration of health by a rapid response team staff (McNair, [0015], [0035]).

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they received.
Argument about 35 USC 101 rejection:
Applicant argues that the medical devices recited in the claims are not directed to an abstract idea. In particular, Applicant argues that “a plurality of sensing electrodes configured to couple externally to a skin of an in-hospital patient and to acquire electrocardiogram (ECG) signals” and “one or more physiologic sensors distinct from the plurality of sensing electrodes and configured to couple externally to the in-hospital patient and configured to acquire one or more physiologic signals distinct from the ECG signals” are both directly related to the claimed medical device for assessing risk of patient deterioration. In response, Examiner submits that the medical devices sensing clinical condition of a patient is not part of the abstract idea. These devices, along with the processor performing risk assessment are part of additional elements that are hardware elements and they are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Applicant argues that the current claims are more than a drafting effort designed to monopolize the Examiner’s asserted abstract idea. In response, Examiner submits that the current specification does not recite any improvements to the functioning of a computer or to any other technology or technical field. One of the examples given in MPEP 2106.05(a) II recites “Gathering and analyzing information using conventional techniques and displaying the result”, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48. The current claims are similarly directed to using generic devices to gather and analyze data. 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Argument about 35 USC 103 rejection:
Applicant argues that Thakur does not teach “a trajectory over an upcoming time period”. Applicant states “Signals are sensed or measured, possibly over a number of days, cannot be considered a “trajectory” over an “upcoming” time period. They certainly cannot be considered a trajectory that comprises “at least one first predictive value”. In response, Examiner submits that Thakur teaches “a risk stratifier circuit configured to produce a risk indication indicating a risk of the patient developing a future worsening cardiac event” [0009], and “a system for identifying a patient's risk of developing a future worsening cardiac disease is disclosed. The system may comprise sensor circuits, a signal processor circuit, a risk stratifier circuit coupled to the signal processor circuit, and an output circuit. The sensor circuits may include sense amplifier circuits to sense first, second, and third physiological signals. The signal processor circuit may generate a first signal metric from the first physiological signal, a second signal metric from the second physiological signal, and a third signal metric from the second physiological signal. The risk stratifier circuit generate a primary cardiac risk indication using at least the first signal metric, a secondary cardiac risk indication using at least the second and third signal metrics, and a composite cardiac risk indication using both the primary and secondary cardiac risk indications. The output circuit may provide the composite cardiac risk indication to a clinician or a process.” [0019]. And Eshelman discloses “A VIX value for stability of a physiological condition is calculated by providing values for predictive variables to a selected VIX model that generates the VIX value based on the predictive variables. The predictive variables are one or more of physiological parameters, features extracted from the static data, such as ethnicity, and the like relevant to determining the stability of the physiological condition. Suitably, the VIX model is selected from a plurality of VIX models in a VIX model database 44 based on the physiological condition and/or the availability of data. For example, a first VIX model is selected for stability of a first physiological condition and a second VIX model is selected for stability of a second physiological condition. As another example, a first VIX model is selected when measurements for noninvasive SBP and HR are available and a second VIX model is selected when invasive SBP and HR are available. Further, the VIX values produced by the models typically range between 0 and 1, where the closer the value is to 1, the more likely the patient is to be unstable. The VIX models can be developed using any predictive model methodology, such as logistic regression, multinomial logistic regression, linear regression and support vector machine learning.” [0036].
Therefore, the arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626